Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on June 27, 2022 was in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
There is insufficient antecedent basis for the limitation “in the pass-through direction” in line 10 of Claim 1.
The phrase “in particular” in line 16 of Claim 1 renders the claim indefinite because it is unclear as to whether the limitation of the tool unit being accommodated in an accommodation chamber is part of the claimed invention.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4 are rejected under 35 U.S.C. 103 as being unpatentable over W.I.P.O. Publication No. WO 2015/070274 A2 by Vielhaber (hereinafter VIELHABER) in view of Korean Patent Publication No. KR 100862792 B1 by Choi et al. (hereinafter CHOI) as evidenced by W.I.P.O. Publication No. WO 2014/056796 by Battino, hereinafter BATTINO.  Citation to VIELHABER will be made to its U.S. publication, U.S. Patent Application Publication No. US 2016/0361743 A1 by Vielhaber.  Citation to CHOI will be made to the English machine translation accompanying this action.
Regarding Claim 1, VIELHABER discloses an extrusion machine (1 in Fig. 1; ¶[0042]) for the continuous manufacture of profiles (2 in Fig. 1; ¶[0042]) from a moldable extrusion material (3 in Fig. 1; ¶[0042]), comprising
- a main frame(5) (5 in Fig. 1; ¶[0044]),
- at least one friction wheel(4) (4 in Fig. 1; ¶[0043]) rotatable about a drive axis (8) (8 in Fig. 1; ¶[0045]), which friction wheel (4) is provided with at least one peripheral groove (¶[0045] discloses wheel 4 has a peripheral groove), and is in drive connection with a drive device (9) (9 in Fig. 1; ¶[0045]),
- a tool holding device(6) (6 in Fig. 1; ¶[0044]) which is mounted on a pivot axis(7) (7 in Fig. 1; ¶[0044]) held on the main frame (5) and can be pivoted about the pivot axis (7) between a working position and a release position, wherein the tool holding device (6) is arranged downstream of the friction wheel (4), as viewed in the pass-through direction of the profile (2) to be manufactured (¶[0044]),
- a locking device (11) (11 in Fig. 1; ¶[0046]), which locking device (11) in its locking position holds the tool holding device (6) locked in its working position relative to the main frame (5), and
- at least one tool unit(12) (12 in Fig. 1; ¶[0046]), which tool unit (12) is supported on the tool holding device (6), in particular is accommodated in an accommodation chamber (22) (42 in Fig. 5; ¶[0077]) arranged in the tool holding device (6), and contains or forms at least one stripping area (30) (the area adjacent scraping element 51 in Fig. 5; ¶[0078]) with at least one stripping element (31) (51 in Fig. 5; ¶[0078]) for the extrusion material (3) to be molded from the friction wheel (4).
VEILHABER does not disclose the shielding unit claimed in Claim 1, namely:
wherein
- a shielding unit (28) is provided,
- the shielding unit (28) comprises at least one first nozzle (32) and at least one second nozzle (33),
- the at least one first nozzle (32) and the at least one second nozzle (33) are each formed to emit a gas which is free of gaseous oxygen to minimize or prevent access of ambient air to the heated extrusion material (3),
- the at least one first nozzle (32) is directed towards a peripheral portion (29) of the friction wheel (4), which peripheral portion (29) is provided for contact with the sup-plied extrusion material (3), and
- the at least one second nozzle (33) is arranged below the stripping area (30) of the tool unit (12).
CHOI teaches a sheet casting machine (Figs. 1 and 6; Abstract) comprising:
- a shielding unit (28) (200 in Fig. 6; page 5, ¶4) is provided,
- the shielding unit (28) comprises at least one first nozzle (32) (The focus of CHOI’s disclosure is on the downstream portion of the shielding unit.  Therefore, CHOI doesn’t go into great detail concerning the structure that makes up casting machine 100 in Fig. 1.  A person of ordinary skill would understand inert gas manifold 9 shown in Fig. 1 (page 2, ¶3) has nozzles which dispense inert gas from inert gas supply device 8, as evidenced by BATTINO.  BATTINO shows a casting machine much the same as disclosed by CHOI with inert gas nozzles 12 and 13 shown in Fig. 3.  See page 4, lines 21-25.) and at least one second nozzle (33) (20 in Fig. 6; page 5, ¶6),
- the at least one first nozzle (32) and the at least one second nozzle (33) are each formed to emit a gas which is free of gaseous oxygen to minimize or prevent access of ambient air to the heated extrusion material (3) (inert gas supply device 8 supplies inert gas to the nozzles of manifold 9 and manifold supply pipe 22 supplies inert gas to nozzles 20 in Fig. 6; page 5, ¶10),
- the at least one first nozzle (32) is directed towards a peripheral portion (29) of the friction wheel (4) (nozzles of manifold 9 are directed toward the peripheral portion of rolls 1a in Fig. 1), which peripheral portion (29) is provided for contact with the supplied extrusion material (3) (Fig. 1 shows the peripheral portion of rolls 1a contact material discharged from nozzle 4 to extrude product 6), and
- the at least one second nozzle (33) (20 in Fig. 6) is arranged below the stripping area (30) of the tool unit (12) (Fig. 6 shows nozzles 20 arranged below the extruding area of rolls 1a).
It would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention to combine the extrusion machine disclosed by VIELHABER with the shielding unit as taught by CHOI to yield the predictable result of an extrusion machine with a shielding unit that prevents oxidation of the product produced by the machine as taught by CHOI in its Abstract.
Regarding Claim 2, the prior art reference combination of VIELHABER in view of CHOI renders the extrusion machine according to Claim 1 unpatentable as explained above.  CHOI teaches as evidenced by BATTINO, wherein at least one of the nozzles (32, 33) (the nozzles in inert gas manifold 9 in Fig. 1) is arranged or formed on the tool unit (12).  Manifold 9 is arranged on rolls 1a in Fig. 1.
Regarding Claim 3, the prior art reference combination of VIELHABER in view of CHOI renders the extrusion machine according to Claim 1 unpatentable as explained above.  CHOI teaches, wherein the shielding unit (28) (200 in Fig. 6) further comprises at least one butterfly valve (34) (24a in Fig. 6; page 5, ¶1.  The gas line extending from gas supply device 8 in Fig. 6 is not shown completing with supply lines 27 which includes control valve 24a.  However, representation of the connection between gas supply device 8 and supply lines 27 is not shown due to the focus of the disclosure being centered around the downstream shielding unit structure.  A butterfly valve is a type of control valve in that a butterfly valve controls flow rate through the valve by the degree to which the disk of the valve is rotated.), and the at least one butterfly valve (34) of the at least one first nozzle (32) is arranged in the area of the peripheral portion (29) of the friction wheel (4) (1a in Figs. 1 and 6) and, as viewed in the direction of rotation of the friction wheel (4), upstream of the first nozzle (32).  Control valve 24a is upstream of rolls 1a in Fig. 6.
Regarding Claim 4, the prior art reference combination of VIELHABER in view of CHOI renders the extrusion machine according to Claim 1 unpatentable as explained above.  CHOI teaches, wherein the shielding unit (28) (200 in Fig. 6) comprises a further nozzle arrangement (35) (Fig. 6 shows four pairs of nozzles 20), which further nozzle arrangement (35) is arranged downstream of the at least one second nozzle (33), as viewed in the direction of rotation of the friction wheel (4).  Nozzles 20 in Fig. 6 are arranged in a vertical stack such that the lower three valve sets are downstream from the upper most valve pair 20.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL DEREK PRESSLEY whose telephone number is (313)446-6658. The examiner can normally be reached 7:30am to 3:30pm Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shelley M. Self can be reached on (571) 272-4524. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/P.D.P./               Examiner, Art Unit 3725                                                                                                                                                                                         





/SHELLEY M SELF/Supervisory Patent Examiner, Art Unit 3725